Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Oren Reches (Reg. No. 53,506) on 06/02/2022.

The application has been amended as follows: 

Claims 12, 16, and 17 have been canceled.

Claims 1 and 19 have been rewritten below.

New claims 21-27 have been added below.

Claim 1
A jacket that comprises:
a first portion; 
a second portion; and 
an interface;
wherein the interface is movably coupled to the first portion and the second portion; 
wherein the first portion comprises multiple medical modules, the multiple medical modules comprise at least one medical sensor and a physiological signal conduit for transferring a physiological signal from an inner side of the first portion to an exterior side of the first portion; wherein the physiological signal conduit comprises an outer surface located at the exterior side of the first portion and an inner surface located at the inner side; wherein the inner surface has a same size as a conductive interface of a mobile phone; 
wherein the first and second portions are configured to be detachably coupled to the mobile phone; 
wherein when the jacket is at a closed position then the first portion, the second portion and the interface define an inner space that is configured to receive the mobile phone and the first and second portions contact opposite sides of the mobile phone;  
wherein when the jacket is at an open position, then the second portion contacts a back of the mobile phone, a first segment of the first portion contacts a sidewall of the mobile phone, a second segment of the first portion does not contact the mobile phone, the second segment is located to a side of the mobile phone, wherein an area of the second segment exceeds an area of the first segment; and
wherein when the jacket is at the open position, the first portion contacts the mobile phone and the second segment is rolled to a side of the mobile phone along an axis that is to the side of the mobile phone and above the mobile phone.

Claim 19
The jacket according to claim 1 wherein a width of the physiological signal conduit gradually changes within the first portion.  

NEW CLAIMS 21-27

New Claim 21 
The jacket according to claim 14 wherein the multiple medical modules comprise at least one medical sensor and a physiological signal conduit for transferring a physiological signal from an inner side of the first portion to an exterior side of the first portion.

New Claim 22
The jacket according to claim 21 wherein the physiological signal conduit comprises an outer surface located at the exterior side of the first portion and an inner surface located at the inner side.


New Claim 23
The jacket according to claim 21 wherein the physiological signal conduit is an electrode.

New Claim 24
The jacket according to claim 21 wherein when the jacket is in the closed position the physiological signal conduit contacts the mobile phone.

New Claim 25
The jacket according to claim 21 comprising the physiological signal conduit and another physiological signal conduit, wherein the other physiological signal conduit comprises another inner surface and another outer surface, wherein when the jacket is in the closed position the inner surface and the other inner surface face the inner space.

New Claim 26
The jacket according to claim 21 wherein the multiple medical modules comprise a thermometer.

New Claim 27
The jacket according to claim 21 wherein the multiple medical modules comprise an analyzer that is configured to analyze a medical sample conveyed on a conveyor, wherein the jacket comprises slot for receiving the conveyor.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792